FILED 

                                                                         SEPT 4, 2014 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                DNISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 31359-0-III
                      Respondent,            )
                                             )
       v.                                    )
                                             )
JEROME L. PLEASANT,                          )         UNPUBLISHED OPINION
                                             )
                      Appellant.             )

       KORSMO, J. -    Jerome Pleasant appeals his second degree theft conviction, raising

two challenges to the sole evidence of valuation offered at trial. We agree that the

evidence was improperly admitted and therefore reverse the conviction and remand for a

new trial.

                                         FACTS

       Mr. Pleasant wore an ankle bracelet as a condition of community custody for an

unrelated crime. The bracelet was equipped with a GPS tracking device to monitor Mr.

Pleasant's movement. At some point, Mr. Pleasant took the ankle bracelet off and "lost"

it. His community corrections officer learned about the missing ankle bracelet and
No. 31359·0·111
State v. Pleasant


arrested Mr. Pleasant for violating the terms of his community custody. Due to the loss

of the ankle bracelet, Mr. Pleasant was charged with second degree theft.

       At trial, the State sought to prove the value of the bracelet through the testimony of

a corrections officer. The officer had exchanged e·mails with the Washington Association

of Sheriffs and Police Chiefs (WASPC), which supplies the Department of Corrections

with GPS tracking devices. Based on these e·mail communications, the officer attempted

to testify that according to the vendor the value of the bracelet was $1,400.

       Defense counsel objected to the testimony on hearsay grounds. The State then

attempted to introduce the e·mail that the corrections officer had received from WASPC

detailing the unit cost. Defense counsel again objected, this time on confrontation clause

and hearsay grounds. The State argued that the e·mail was an admissible business record.

The court overruled the objections. Based on the officer's testimony, the jury found Mr.

Pleasant guilty. Mr. Pleasant thereafter timely appealed to this court.

                                        ANALYSIS

       We review a trial court's evidentiary rulings for abuse of discretion. State v. Guloy,

104 Wn.2d 412,429·30, 705 P.2d 1182 (1985). Discretion is abused when it is based on

untenable grounds or reasons. State ex reI. Carroll v. Junker, 79 Wn.2d 12,26,

482 P.2d 775 (1971). "If the trial court's ruling is based on an erroneous view of the law




                                             2

No. 31359-0-111
State v. Pleasant


or involves application of an incorrect legal analysis, it necessarily abuses its discretion."

Dix v. leT Group, Inc., 160 Wn.2d 826,833, 161 P.3d 1016 (2007).

       RCW 5.45.020 governs the admissibility of business records in Washington. This

statute permits admission of business records "if the custodian or other qualified witness

testifies to its identity and the mode of its preparation, and if it was made in the regular

course of business, at or near the time of the act, condition or event, and if, in the opinion

of the court, the sources of information, method and time of preparation were such as to

justify its admission." RCW 5.45.020.

       In the present case, the State failed to establish the corrections officer's status as the

record custodian or as an "other qualified witness" regarding the valuation record.

Furthermore, the officer did not, and could, testify to the document's mode of preparation.

He therefore could not establish the proper foundation for admitting a business record.

Because the trial court applied an incorrect legal standard to the admission of the record, it

abused its discretion.

       The error is not harmless because the e-mail constituted the State's entire evidence

with respect to value. Accordingly, we reverse the conviction and need not address Mr.

Pleasant's argument concerning his offender score.




                                              3

                                                                                                    I
                                                                                                    I
                                                                                                    I
No. 31359-0-111
State v. Pleasant


      Reversed and remanded for a new trial.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                                 I         fKorsmo, J.

WE CONCUR:




      Brown, A . .J.




                                            4